Case 1:20-cv-10887-PAE Document9 Filed 03/11/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Chao Yi Wang, ef al.,

Plaintiffs, 20 Civ. 10887 (PAE)

-¥Y-

ORDER
Chad Wolf, Acting secretary, U.S. Department of
Homeland Security, ef a/.,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:
On December 23, 2020, plaintiffs filed the complaint in this case. Dkt. 1. The
defendants were served on January 6, 2021, and their answers were due on March 8, 2021. Dkts.

5-7, The defendants are directed to file their answer by March 15, 2021.

PAUL A. ENGELMAYER *
United States District Judge

SO ORDERED.

Dated: March 11, 2021
New York, New York
